Filed 4/18/16 P. v. Jackson CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                               2d Crim. No. B267573
                                                                (Super. Ct. Nos. 2013027585, 2014037070,
     Plaintiff and Respondent,                                          2015010490, 2015019806)
                                                                             (Ventura County)
v.

TAYLOR JACKSON,

     Defendant and Appellant.



                   Taylor Jackson appeals the judgment entered after he pled guilty to second-
degree burglary (Pen. Code,1 §§ 459, 460, subd. (b)), carrying a concealed dirk or dagger
(§ 21310), and possessing ammunition (§ 30305, subd. (a)(1)). Appellant also admitted
allegations that he had served a prior prison term (§ 667.5, subd. (b)) and committed the
latter two offenses while out on bail on the burglary charge (§ 12022.1, subd. (b)). The
trial court sentenced him to four years in state prison, consisting of the midterm of two
years for the section 30305 charge (the principal term) plus a two-year enhancement
under subdivision (b) of section 12022.1. Concurrent two-year terms were imposed on
the other two offenses, and the prior prison term enhancements and remaining out-on-bail
enhancements were stricken in the interests of justice.



         1 All statutory references are to the Penal Code unless otherwise stated.
              Because appellant pled guilty prior to a preliminary hearing, the relevant
facts are derived from the probation report. In August 2014, appellant committed a
burglary at a restaurant in Ojai that was closed for the night. He stole an iPad and
speaker from the premises. He was identified as the perpetrator after deputies reviewed
the restaurant's surveillance cameras. In April 2015, appellant was detained in an
apartment complex's parking lot after a security guard reported that appellant appeared to
be casing the lot to conduct vehicle burglaries. The police searched appellant and found a
knife in his pocket. The following June, appellant was detained after he was observed
casing vehicles in a department store parking lot. The police searched his backpack and
found bullets and a firearm magazine.
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief in which no issues were raised. On
February 22, 2016, we advised appellant that he had 30 days within which to personally
submit any contentions or issues he wished us to consider. He did not respond.
              We have reviewed the record and are satisfied that appellant's attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          PERREN, J.

We concur:



              GILBERT, P. J.


              TANGEMAN, J.


                                             2
                                 David M. Hirsh, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                           3